Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 5/12/2022. Claims 1-2, 4-17 are pending.

Response to Arguments
 Applicant’s arguments received 5/12/2022 are respectfully considered and are persuasive. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record David H. Judson on 5/25/2022.
Please replace the claim listing with the following one:

1. (currently amended) A method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions, and wherein presence of a transaction recorded within a data block is verifiable via a cryptographic hash, wherein the transaction requests originate from legacy computing infrastructure, comprising: 
configuring an overlay network between the legacy computing infrastructure and the network core, the overlay network comprising one or more edge servers that act [[an]]as entry points for the transaction requests entering the network core, and one or more upstream edge servers 
configuring Transport Layer Security (TLS)-based mutually-authenticated 
the one or more edge servers acting as entry points receiving the transaction requests that originate in the legacy computing infrastructure, and routing the transaction requests to the wallet service; 
the wallet service receiving and validating the transaction requests, and forwarding the validated transaction requests to be recorded on the append-only immutable chain of data blocks; 
wherein first cryptographic keying material secures 
 
2. (previously presented) The method as described in claim 1 wherein the upstream edge server in the overlay network hosting the wallet service stores keying material in an associated crypto server.  

3. (cancelled)  

4. (previously presented) The method as described in claim 1 further including configuring an Application Programming Interface (API) gateway in association with the plurality of edge servers acting as entry points, wherein the API gateway supports one or more APIs associated with the legacy computing infrastructure.

5. (previously presented) The method as described in claim 1 wherein the network core computing elements host a distributed ledger system.  

6. (original) The method as described in claim 1 wherein the append-only immutable chain of data blocks is a blockchain.  

7. (original) The method as described in claim 6 wherein a given transaction in the blockchain is digitally-signed and self-verifiable.  

8. (original) The method as described in claim 1 wherein inbound connectivity from the network core computing elements to the legacy computing infrastructure, and outbound connectivity from the legacy computing infrastructure to the network core computing elements, are implemented without change to one or more transaction protocols associated with the legacy computing infrastructure.  

9. (currently amended) The method as described in claim 1 wherein the TLS-based mutually-authenticated 

10. (previously presented) The method as described in claim 1 wherein the transaction requests are received from a merchant connector.  

11. (currently amended) The method as described in claim [[11]]1 wherein the second cryptographic keying material comprises a JSON Web Token (JWT) key pair.
  
12. (currently amended) The method as described in claim [[12]]11 wherein the JWT key pair protects integrity of the given transaction request to maintain a chain of trust between a given merchant connector request and its associated payment network response. 

13. (previously presented) The method as described in claim 1 wherein the wallet service is untrusted by the network core.  

14. (previously presented) The method as described in claim 1 wherein each of the first and second cryptographic keying material has an associated root of trust.  

15. (previously presented) The method as described in claim 2 wherein the second cryptographic keying material comprises a JSON Web Token (JWT) key pair generated by the associated crypto server. 
 
16. (previously presented) The method as described in claim 1 wherein a given transaction request is an IS08583 transaction request.  

17. (previously presented) The method as described in claim 1 wherein the wallet service and the append-only immutable chain of data blocks comprise a payment network.   



Allowed Claims
Claims 1-2, 4-17 are allowed, in view of the examiner’s amendments above.

Reason for Allowance

 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 5/12/2022 with respect to the amended claim limitations along with the examiner’s amendments point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        5/26/2022